DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on June 18, 2019. It is noted, however, that applicant has not filed a certified copy of the KR1020190006932 and KR1020190006951 applications as required by 37 CFR 1.55.

Drawings
The drawings were received on 1/14/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 3, notes “second pool” which has not been noted previously.  The Examiner suggests changing to “second resource pool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "other than the first transmission mode" in lines 4-5 and it is unclear what “other than” is referring to.  
Claim 6 recites the limitation “the at least one resource pool”, where “the at least one resource pool” has not previously been noted.  For the purposes of Examination the limitation is being interpreted as “the at least one first resource pool”.

Allowable Subject Matter
Claim(s) 1, 3-5 and 7-16 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Lin et al. WO 2019095805 (citations are from English translation), teaches a plurality of carriers where all of the resource pools for a current carrier is determined as congested based on CBR (see p. 4, bottom of page).
A close reference, Thomas et al. US 20200196279, teaches assignment of an “exceptional pool of resource” is a zone is congested (see para 0113).
A close reference, Kang et al. US 20200229145, teaches managing broadcast and unicast pools separately when a congestion ratio exceeds a threshold (see para. 0109).
A close reference, Min et al. US 20200288432, teaches shared resource pools with a plurality of modes (see para. 0080).
A close reference, Li et al. US 20190313279, teaches a plurality of resource pools, where other non-congested resource pools are used when a resource pool is congested (see para. 0258).
A close reference, Zhang et al. US 20200314803, teaches a plurality of resource pools which can be overlapped (see para. 0144).
A close reference, Tseng et al. US 20200145867, teaches a channel busy ratio associated with a threshold and an entering condition (see Table 2).
A close reference, Hoang et al. US 20210314796, teaches a plurality of zones associated with a plurality of pools and associated congestion (see para. 0224).
A close reference, 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access 
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, 3-5 and 7-14, the cited prior art either alone or in combination fails to teach the combined features of:

performing sidelink transmission in the first transmission mode by using a third resource pool among the at least one first resource pool for the first transmission mode;
measuring a CBR of the third resource pool;
monitoring the at least one second resource pool for the second transmission mode based on that the CBR of the third resource pool is higher than the monitoring CBR threshold; and
performing sidelink transmission in the first transmission mode by using both the third resource pool and a fourth resource pool among the at least second resource pool based on the entering CBR threshold and at least one of the CBR of the third resource pool and/or a CBR of the fourth resource pool.

As per claim(s) 15, the cited prior art either alone or in combination fails to teach the combined features of:

performing sidelink transmission in the first transmission mode by using a third resource pool among the at least one first resource pool for the first transmission mode;
measuring a CBR of the third resource pool;
monitoring the at least one second resource pool for the second transmission mode based on that the CBR of the third resource pool is higher than the monitoring CBR threshold; and
performing sidelink transmission in the first transmission mode by using both the third resource pool and a fourth resource pool among the at least second resource pool based on the entering CBR threshold and at least one of the CBR of the third resource pool and/or a CBR of the fourth resource pool.

As per claim(s) 16, the cited prior art either alone or in combination fails to teach the combined features of:

performing sidelink transmission in the first transmission mode by using a third resource pool among the at least one first resource pool for the first transmission mode;
measuring a CBR of the third resource pool;

performing sidelink transmission in the first transmission mode by using both the third resource pool and a fourth resource pool among the at least second resource pool based on the entering CBR threshold and at least one of the CBR of the third resource pool and/or a CBR of the fourth resource pool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael K Phillips/Examiner, Art Unit 2464